Citation Nr: 1447387	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  11-11 846A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an increased rating for orthopedic manifestations of the lumbar spine disability, currently rated as 40 percent disabling. 


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1983 to December 1983. 

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The Veteran was afforded an April 2012 videoconference hearing.  A transcript is on file.

In February 2014 the Board remanded this claim in order to afford the Veteran a contemporaneous VA examination for his low back, and readjudicate the issue.  A May 2014 VA examination for his low back was performed, and the RO readjudicated the claim in June 2014.  As such, there has been substantial compliance with the remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In a June 2013 rating decision, the Veteran was separately awarded service connection for radiculopathy of the right lower extremity, associated with his lumbar spine condition, rated as 10 percent disabling effective March 12, 2011.  In June 2014 he was assigned a 20 percent rating for the right lower extremity, effective March 12, 2011.  He has not appealed the separately assigned rating for his right lower extremity.  In addition, in June 2013 the Veteran specifically indicated that he was not claiming left lower extremity sciatica.  As such, the right and left lower extremities are not currently before the Board.  Only the orthopedic manifestations of the lumbar spine disability are for adjudication at this time. 

The Veteran's claims folder has been converted to the Veterans Benefits Management System (VBMS) and Virtual VA electronic files.  They have both been considered in entering the decision below.



FINDINGS OF FACT

1.  The Veteran's lumbar disability was, at its worst, limited to 10 degrees forward flexion with pain, and there was no evidence of unfavorable ankylosis of the entire thoracolumbar spine.

2.  There was no evidence of incapacitating episodes having a total duration of at least 6 weeks during any 12 months of the appeal period.

3.  During the entire period on appeal, there were no physician-prescribed periods of bedrest.


CONCLUSION OF LAW

The criteria for a rating higher than 40 percent for lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5235-5243 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in May 2009 pre-rating correspondence of the information and evidence needed to substantiate and complete his claim, to include information regarding how disability evaluations and effective dates are assigned.

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claim, and as warranted by law, providing VA examinations.  The April 2014 VA examination report contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal, and is adequate for purposes of this appeal. 

Moreover, during the April 2012 Board hearing, the undersigned explained the issue on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claim.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2).

There is no evidence that any VA error in notifying or assisting the Appellant reasonably affects the fairness of this adjudication.  Indeed, the Veteran has not suggested that such an error, prejudicial or otherwise, exists.  Hence, the case is ready for adjudication.

Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2014).  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, and include consideration of weakened movement, excess fatigability, incoordination, swelling and pain on movement.  38 C.F.R. § 4.45 (2014).  The Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45 (2014).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The criteria for evaluating disabilities of the spine are contained in a General Rating Formula for Diseases and Injuries of the Spine.  The formula provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings are assigned for disability of the thoracolumbar spine:

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is assigned for unfavorable ankylosis of the entire spine. 

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5343 (2014). 

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  As the Veteran has not expressed dissatisfaction with the currently assigned 20 percent rating for right lower extremity radiculopathy, and specifically denied seeking service connection for left lower extremity radiculopathy, and he has not otherwise contended that there are additional associated objective neurologic abnormalities, and the evidence does not reflect the existence of such abnormalities (for example, the Veteran specifically denied bowel or bladder impairment throughout the appeal period, and there is no other evidence of such impairment), there is no issue with regard to associated objective neurologic abnormalities before the Board

Note (2):  (See also Plate V) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2014).

In addition to the General Rating Formula for Diseases and Injuries of the Spine, intervertebral disc syndrome may be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014). 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that when intervertebral disc syndrome is productive of incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months, a 10 percent rating is assigned.  When incapacitating episodes have a total duration of at least two weeks but less than four weeks during the past twelve months, a 20 percent rating is assigned.  When incapacitating episodes have a total duration of at least four weeks but less than six weeks during the past twelve months, a 40 percent rating is assigned.  When incapacitating episodes have a total duration of at least six weeks during the past 12 months, a maximum 60 percent rating is assigned. 

Note (1) following 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014) provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

Note (2) following 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014) provides that if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever results in a higher evaluation for that segment. 

The Veteran is currently awarded a 40 percent rating for his status-post laminectomy of the lumbar spine condition since November 13, 2008.  Since November 2008 the Veteran has contended that he is entitled to an increased rating for his back disability.  The Veteran and witnesses have described the Veteran's experiences with lumbar pain, and difficulty with activities to include walking, squatting, bending or sitting for extended time.  

VA treatment records show that the Veteran reported chronic back pain.  He was provided prescription medications, as well as devices such as a back brace and wedge to elevate his legs in bed.  He underwent testing to include electromyography (EMG) and X-ray, which are discussed below in the examination summaries.  

The Veteran was afforded a July 2009 VA examination.  The Board observes that although this examination was dated as occurring in July 2008, this was only in one place, whereas in numerous other places within this document July 2009 was referenced as the date of examination, dictation, or note, such that the July 2008 reference appears to be a typo.  The Veteran reported that he initially hurt his back lifting heavy volley ball poles that were anchored in cement, while in service.  Between 1983 and 2001 he underwent two lumbar laminectomies, and two fusions.  The Veteran showed the examiner imaging of his back that showed numerous retained plates and screws.  The Veteran had recently been released from incarceration for reportedly exaggerating his reports of symptoms referable to his back to the VA and the Social Security Administration.  The Veteran showed the examiner forms from incarceration showing that the Veteran was restricted to lifting 15-pounds and also from sleeping in a top bunk.  The Board notes that the related form also provided the Veteran an elevator pass so he would not need to climb stairs.  

The Veteran reported that he saw a private physician who prescribed Tramadol for pain, and the Board observes that he was indeed prescribed Tramadol while in prison.  The Tramadol along with use of a Jacuzzi relieved his pain somewhat.  The Veteran's back was characterized by chronic pain on a daily basis with radiation down the right lower extremity to the level of his ankle.  He also experienced some numbness in his leg.  The Veteran's back pain ranged from 4 to 10 of 10, worsened with prolonged standing or walking.  The examiner indicated that the Veteran's back pain was not a flare-up kind of condition.  The Veteran reported that he could walk up to a mile if on a level surface.  He experienced worsened back pain with prolonged sitting and long drives.  He reported that he periodically had to stop to move around and relieve his back pain.  Ladder and stair climbing, as well as bending and lifting also worsened his back pain.  As such, daily living was affected by his back.  Yard work was difficult.  The Veteran avoided ladder climbing, and tried to avoid lifting more than 15 pounds.  He was unable to participate in sporting activities, and no longer water skied.  He occasionally went boating, but this worsened his back when the boat hit choppy waves.  The Veteran reported that he wore a back brace a few times each week if he engaged in activities, such as yard work.  He did not require a cane, crutches or other assistive device.  He reported that he had no periods of doctor-prescribed incapacitation because of his back.  He had no history of inflammatory arthritis or tumors of the back.  

The examiner indicated that the Veteran's employment was not affected by his back in that the Veteran was self-employed and could change positions at will.  The Veteran was at that time self-employed, owning a recruiting company, as well as employed doing similar part-time work for his father's company.  The Veteran reported that he worked more than a 40 hour week.  

On examination the Veteran could rise normally from a chair, and walked with only a slight limp favoring his left lower extremity (the Board considers this a typo in light of the evidence discussing the right leg symptomatology).  He was not then using a back brace or any assistive devices.  Deep tendon reflexes were 2/4 at the knees and ankles, although reinforcement was used to detect the right ankle jerk.  Light touch was preserved in the lower extremities.  Ankle dorsiflexion and plantar flexion were 4/5 bilaterally with no distal motor weakness present.  The Veteran had a positive straight leg raise on the right, both sitting and supine.  Left-sided straight leg raising produced low back pain only.  There was some flattening of the normal lumbar lordotic curve in the standing position.  There was mild spasm in the right paralumbar vertebral muscles compared to the left.  

Range of motion testing was limited to 30 degrees forward flexion with pain.  Extension was to 15 degrees with pain, as was right and left side bending.  Right and left rotation was performed to 20 degrees bilaterally with pain at 20 degrees in both directions.  Repetitive motion testing revealed consistent findings without further functional impairment due to pain, fatigue, incoordination or instability.  Diagnosis remained of lumbar degenerative disc disease, post multiple lumbar surgeries.  

Following remand, the Veteran was afforded an April 2014 VA examination.  By way of history, the Veteran had an initial back surgery at L4-L5 in 1984, with right lumbar radiculopathy, sciatica, and postlaminecotmy syndrome at that time.  He had a diagnosis of L4-L5 herniated disk dating back to 1987.  In 1999 he had decompression laminectomy done on an extruded disk at L4-L5 as he was also experiencing lateral recess stenosis.  Due to back pain the Veteran had an anterior interbody fusion with posterior instrumentation in 2000.  The Veteran reported that his hardware became loose, and he underwent a second posterior operation, ending with anterior interbody fusion from L3 to S1 with posterior instrumentation with rods and pedicle screws in L3, L4, L5 and L6.  There were metal interbody cages present at L4-L5 and L5-S1.  A right posterior iliac bone graft had also been done.  The Veteran reported that his back had worsened since previous examination.

The Veteran reported that he worked out of his home recruiting restaurant management.  He had undergone a series of epidural steroid injections in 2010.  The Veteran reported that he wore a back brace at times, such as when he handled a snow blower or riding lawn mower.  He did not perform housekeeping chores.  The Veteran wore a transcutaneous electrical nerve stimulation unit for varying periods of time.  The Veteran preferred walking to sitting, although it depended on the weather.  He could sit for up to 20 minutes.  He indicated that he woke after approximately one and a half hours, presumably due to back pain, and this was confirmed by his spouse.  The Veteran was able to dress himself, but slowly, and with discomfort.  He wore only slip on shoes.  While in the examination room he was able put on and remove his socks and shoes.  The Veteran was able to drive his SUV a distance similar to that between St. Louis and Waterloo, Illinois.  The Veteran reported that he took two Hydrocodone daily.  His symptoms were constantly present in his low back and buttock, and included a tolerable amount of pain.  The Veteran experienced radiating leg pain from the buttock to the foot and heel with symptoms of numbness, burning and sharp pains.  The Veteran experienced flare-ups of back pain and right leg pain when he engaged in activities such as riding a lawn mower.  Several days a month he experienced flare-ups of pain such that he could not even sit for a short period of time.  In the previous year the Veteran reported that his symptoms had become more severe, frequent and intense.  

The examiner reviewed a December 2009 EMG that could not be tolerated, but where examination showed positive straight leg raise and decreased sensation over the L5-S1 dermatomes with radiculopathy.  The examiner also reviewed a January 2010 neurosurgical consultation that indicated there was no associated weakness, numbness or bowel or bladder dysfunction.  The Board observes that the original note indicated the exception was numbness in the right buttock.  The Veteran had 5/5 motor strength, and sensation was intact to light touch and vibration.  Surgical scars were well-healed.  Right straight leg raise was 30 degrees.  Computed tomography (CT) scan indicated bony fusion with good alignment and placement of the internal fixation devices, and magnetic resonance imaging (MRI) of the lumbar spine showed no significant disk herniation or stenosis.  In addition, the Board notes that the CT scan showed a bulging disk at L2-L3, mild narrowing of the L2-L3 and L5-S1 neural foramina, mild levoconvex scoliosis at L4, and vacuum phenomenon in the sacroiliac joints.  The Veteran had multiple spine surgeries with chronic low back and leg pain.  An April 2014 MRI scan discussed the Veteran's facet hypertrophy with osteoarthropathy and foraminal narrowing and multiple levels of disk bulging.  Degenerative disc disease was present at L2-L3.  As such, the Veteran's history suggested increased symptoms with flare-ups.  

On physical examination, the Veteran walked with a limp favoring his right leg.  He was unable to stand with full weight bearing on the right side, and preferred to stand with his right leg off the ground.  He was unable to heel or toe walk.  When he sat, his right leg was extended and in fact he tilted slightly to the left side.  He stood with a flattened lumbar lordosis, bilateral 1+ lumbar muscle spasm and tenderness but no scoliosis.  

Range of motion was markedly restricted with all motion occurring at the thoracolumbar level since the Veteran had a solid fusion from L3 to S1.  Flexion was to 10 degrees, extension to 0 degrees, right and left lateral bend, and right and left rotation each to 5 degrees.  All movements were made with reports of pain, and there was no change in range of motion with repetitions.  Pain, fatigability, weakness, and lack of endurance were present.  There was no incoordination.  The examiner, however, suggested that during flare-ups or if the joint was used repeatedly over time there might be incoordination.  The examiner indicated that a March 2014 X-ray showed the only significant change since a 2009 X-ray was of degenerative changes seen above the level of the fusion at L2-L3.  MRI showed degenerative disc changes.  There was a slight increase in spur formation anteriorly, not only of L3 but also the inferior aspect of L2, and slight increased posterior narrowing at L2-L3, perhaps 1 mm of increased posterior narrowing present.  Diagnosis was of status-post lumbar spine fusion L3 to S1 with right radiculopathy (findings suggesting S1).  

The Board has considered the Veteran's, and the Veteran's spouses lay statements that his lumbar spine disability is worse than currently evaluated.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  In addition, his wife is competent to report the symptoms she has witnessed.  None of these individuals is, however, competent to identify a specific level of disability of the Veteran's disorder according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's lumbar spine disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which these disabilities are evaluated.  As such, the Board finds these records to be more probative than any subjective reports of increased symptomatology at a specific disability level, and further notes that such records take into account the Veteran's reports of symptomatology.

The Veteran's forward flexion of the lumbar spine was limited to 10 degrees with pain.  Examination did not indicate there was ankylosis.  The Veteran was limited to walking 1 mile on even surfaces.  The evidence supports a 40 percent rating, for forward flexion limited to 10 degrees with pain.  Given that the Court has defined ankylosis to mean that "a joint is fixed, or 'frozen' in one position," Villareal v. Principi, 18 Vet. App. 13 (2001), fusion surgery residuals would appear to include some degree of ankylosis.  Even considering the Veteran's lumbar fusion, the preponderance of the evidence is against an increased rating where there is no evidence of unfavorable ankylosis of the entire lumbar spine to support the next highest rating. 

The Board has considered the rating criteria related to IVDS and finds that the Veteran is not entitled to a rating in excess of that already assigned based upon incapacitating exacerbations.  The evidence does not show that the Veteran had incapacitating episodes, including doctor-prescribed bed rest to warrant a higher rating under the rating criteria for IVDS. 

Staged ratings have been considered for all periods on appeal, and are awarded as described.

Additionally, the Board has considered whether there is any additional functional loss not contemplated in the current evaluations.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); see also DeLuca, 8 Vet. App. at 206. 

The Veteran has reported inability to walk more than a mile, and there was objective evidence of painful motion, weakened movement, fatigability, incoordination, and interference with sitting, standing and/or weight bearing.  The level of limitation of motion shown on repetitive motion is already contemplated in the current evaluations. 

In other words, any additional functional loss due to pain, weakness, fatigability, and/or incoordination does not equate with findings of unfavorable ankylosis of the entire thoracolumbar spine.  Accordingly, a rating greater than those currently assigned is not warranted.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.

In conclusion, the preponderance of the evidence is against a claim of entitlement to an increased rating in excess of 40 percent for the Veteran's lumbar spine disability.  The benefit-of-the-doubt doctrine has been applied where applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

With regard to extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  The Veteran's lumbar disability picture, to include difficulty walking, or standing, or limited motion with pain, weakness and fatigability or incoordination is not so unusual or exceptional in nature as to render his schedular rating inadequate. 

The Board has also considered the Court's decision in Rice v. Shinseki, 22 Vet. App. 447 (2011).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability, either expressly raised by the claimant or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. The appellant does not meet the basic requirement for consideration of a total rating based on individual unemployability; namely, inability to maintain or sustain substantially gainful employment, where he is presently self-employed and working in some capacity for his father's company.  38 C.F.R. § 4.16 (2014).


ORDER

Entitlement to an increased rating for orthopedic manifestations of the lumbar spine disability, currently rated as 40 percent disabling, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


